internal_revenue_service number info release date conex-163407 cc ita b5 uil the honorable wally herger u s house of representatives washington dc dear mr herger i am responding to your letter dated date in which you raise several questions about the treatment of cash awards received by plaintiffs taxpayers in a settlement of an inverse condemnation proceeding under the name -------------------------------------- your letter raises the following questions whether the portion of the award designated as prejudgment_interest should be treated as ordinary_income by the taxpayers and not as part of the amount_realized from the inverse condemnation of property whether attorneys’ fees paid_or_incurred by the taxpayers are deductible expenses or are nondeductible capital expenditures under what circumstances may the taxpayers take a casualty_loss deduction for destroyed property what efforts the irs has made to inform the taxpayers of their potential tax_liability in this matter and whether the receipt of forms 1099-miscellaneous that report the amount of the cash awards will result in the selection of the taxpayers’ tax returns for audit i interest you indicate that the settlement reached by the parties in the ---------- litigation included a payment to the taxpayers of prejudgment_interest you ask whether the interest constitutes ordinary_income to the taxpayers california law allows prejudgment_interest in inverse condemnation actions see cal civ proc code west people v gardella square cal rptr cal ct app generally interest awarded in a condemnation suit is compensation_for the delay in payment and is not part of the damages awarded for the converted property 317_us_399 a taxpayer generally must include the interest portion of a condemnation_award in gross_income as ordinary_income see sec_61 of the code and sec_1_61-7 of the income_tax regulations therefore the prejudgment_interest portion of the settlement is taxable as ordinary_income to the taxpayers and is not part of the property recovery ii attorneys’ fees you ask whether the attorneys’ fees paid_or_incurred by the taxpayers are deductible expenses or instead are nondeductible capital expenditures the tax treatment of attorneys’ fees is determined by analyzing the origin of the claim with respect to which the attorneys’ fees were incurred where the claim originates in a capital_transaction such as the acquisition disposition or recovery_of a capital_asset the attorneys’ fees are capital expenditures 397_us_580 397_us_572 on the other hand claims that originate in a suit to collect ordinary_income may give rise to deductible attorneys’ fees in many cases a lawsuit seeks to recover both capital and ordinary items and some allocation of attorneys’ fees between the capital and ordinary claims is necessary the ---------- litigation has its origin in the recovery_of a capital_asset although the taxpayers also received prejudgment_interest that is taxed as ordinary_income prejudgment_interest is awarded automatically under california law to successful plaintiffs in inverse condemnation proceedings that is no separate proceeding is required to obtain prejudgment_interest also there is no indication in your correspondence that attorney time was spent on the determination of prejudgment_interest in the absence of a separate prejudgment_interest proceeding or a specific allocation of attorney time it is reasonable to assume that all attorneys’ fees are allocable to the capital recovery and therefore are nondeductible capital expenditures iii casualty_loss deduction under sec_165 of the internal_revenue_code a taxpayer may take a casualty_loss deduction for any loss sustained during the taxable_year not_compensated_for_by_insurance_or_otherwise losses due to flooding are generally deductible casualty losses see revrul_76_134 1976_1_cb_54 and revrul_63_232 1963_2_cb_97 the code treats business and personal casualty losses differently if an individual incurs casualty losses in a trade_or_business or in a transaction entered into for profit the casualty losses may be deducted without limitation see sec_165 of the code however deductions for a personal_casualty_loss are subject_to the limitations in sec_165 of the code because casualty_loss issues depend heavily on a taxpayer’s particular facts it is difficult to generalize on this subject taxpayers may find answers to their specific casualty_loss questions in publication casualties disasters and thefts copy enclosed iv outreach efforts finally you note that tax preparers in ----------------- have made several outreach efforts and you ask about irs outreach efforts -------------- a ---------------- territory manager participated in two town hall meetings sponsored by the california society of enrolled agents in date mr -------- is available to participate in future outreach efforts at your request you may reach him at ------- -------------or by email at bob meyer irs gov v form_1099 concerns you also ask whether receipt of forms 1099-miscellaneous by the taxpayers will result in the irs’s computers erroneously identifying the taxpayers as not having reported their taxes correctly as discussed by telephone with your staff we will reply to this question by separate letter i hope this response is helpful if you need further information please contact --- --------------------------------------------------------------- -------------------------- sincerely donald l korb chief_counsel enclosure
